DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Drawings
The applicant's submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2019 and 03/18/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 10, 12, 13 and 15 - 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston et al. (hereinafter Puleston).

Claim 1, Puleston discloses (¶18) an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations, and it includes:
a transceiver exchanging communications data with a wireless computing device in a wireless network; Puleston discloses (¶40) RF asset tags 102 that communicates over a wireless network with the asset intelligence platform 5802 through the tag operating system 5880 (Fig. 1).
an asset tag, comprising one or more environmental sensors embedded in the asset tag communicating environmental data external and internal to the network device to a network management server of the wireless network; Puleston discloses (¶84) that Tags 102 comprises of sensors 138A that provide vital environmental information associated with an asset, and this sensor data is collected and transferred through the gateway 138C. The user may reconfigure the tag to changing data requirements and applications. For example, a tag may be mounted to a car, under the hood, to perform a single function, the collection of data from a moisture sensor (¶101).
 in conjunction with location information obtained from the asset tag, the network device and the asset tag creating at least a portion of a sensory network; Puleston discloses (¶68) that Tags 102 communicates the temperature data and the location data with the asset intelligence platform 5802.
 wherein the network device and the network management server are mutually authenticated with each other; Puleston discloses (¶83, ¶143) methods for providing device (asset) authentication using the management server (asset intelligence platform) through cryptographic authentication and time stamping (¶121) and using schemes that are mathematically secure e.g. tag ID number, Electronic Product Code, security certificates and distributed private and public encryption keys (¶126).

Claim 2, Puleston discloses all the elements of claim 1. Further, it discloses:
comprising one of a wireless access point or a network switch; Puleston discloses (¶40) that the network computing devices includes wireless access points such as laptops, netbooks, cell phones, mobile phones, music players, readers, and commercially available gateway devices (¶46).

Claim 3, Puleston discloses all the elements of claim 1. Further, it discloses:
wherein the asset tag comprises a location engine broadcasting location information indicative of a location of the network device in the wireless network in conjunction with the environmental data; Puleston discloses (¶68, ¶101) that asset tags 102 communicates the location GPS data, the temperature and the moisture data with the asset intelligence platform 5802. The asset intelligence platform displays location information indicative of location of the asset (¶59).

Claim 4, Puleston discloses all the elements of claim 1. Further, it discloses:
wherein the mutual authentication between the network device and the network management server comprises an exchange of respective certificates; Puleston discloses (¶143) authenticating records e.g., records created in a supply chain for equipment as parties interact with the records related to a part, such as by storing a security certificate for each new record to authenticate the identity of a new device (asset) and signing authority of the record creator.

Claim 5, Puleston discloses all the elements of claim 1. Further, it discloses:
wherein the wireless network further comprises a syslog server receiving at least one of the environmental data and the location information from the network device, and forwarding the at least one of the environmental data and the location information to the network management server; Puleston discloses (¶54) an information hub 5864 that receives environmental data and the location 

Claim 10, do not teach or further define over the limitations in claim 1. Therefore, claim 10 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 12, do not teach or further define over the limitations in claim 4. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 13, do not teach or further define over the limitations in claim 2. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 15, Puleston discloses all the elements of claim 10. Further, it discloses:
receiving instructions regarding one or more parameters setting forth operating characteristics of the one or more environmentally aware asset tags; Puleston discloses (¶64 and ¶146) that a user may set up the tag data (e.g., EPCs, number of tags, groups of tags), reader settings and configurations, communication pathways, database structures, and the like, and test and verify that the tagged asset environment is configured. The user can manage asset types, and manage settings (¶236, ¶345).

Claim 16, Puleston discloses (¶18) an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations, and it includes:
establishing a data transfer connection between a sensory network and a network management server; Puleston discloses (¶40) RF asset tags 102 that communicates over a wireless network with the asset intelligence platform 5802 through the tag operating system 5880 (Fig. 1).
performing license management to configure one or more network devices within the sensory network and secure the data transfer connection; Puleston discloses (¶54) that information hub 5864 acts as a software management layer and manages licensing information, application settings, collects environmental data and the location information, facilitates use of data by applications, and routes the data to asset intelligence platform 5802. Before the initialization the application checks for validation of license, version, asset type and device registration (¶161 and ¶347).
forwarding environmental data messages from the one or more network devices to the network management server over the secure data transfer connection; Puleston discloses (¶84) that Tags 102 comprises of sensors 138A that provide vital environmental information associated with an asset, and this sensor data is securely collected and transferred through the gateway 138C. The user may reconfigure the tag to changing data requirements and applications. Puleston discloses (¶68) that Tags 102 communicates the temperature sensor data and location data with the asset intelligence platform 5802.

Claim 17, Puleston discloses all the elements of claim 16. Further, it discloses:
wherein the one or more network devices comprising the sensory network include at least one of an access point in which at least a first environmentally aware asset tag is integrated, a network switch in which at least a second in which an environmentally aware asset tag is integrated, and an asset tag associated with an asset of an enterprise operating the sensory network; Puleston discloses (¶17) many endpoint devices associated with assets, such as asset tags, such as RFID tags, typically contain an EPC (electronic product code or equipment production code) number, which identifies the item being tagged. This number is commonly composed of a manufacturer's ID, an identifying part number, and a 

Claim 18, Puleston discloses all the elements of claim 17. Further, it discloses:
wherein each of the at least first and second environmentally aware asset tags are associated with unique identifiers enabling selective environmental data collection; Puleston discloses (¶83) a globally unique tag ID number may be stored on a tag or other chip during manufacturing that is written to a memory location that can never be modified.

Claim 19, Puleston discloses all the elements of claim 16. Further, it discloses:
wherein performing the license management comprises notifying the network management server of a license assignment to a syslog application that intermediately receives the environmental data messages prior to transmission to the network management server; Puleston discloses (¶54) that information hub 5864 acts as a software management layer and manages licensing information, application settings, collects environmental data and the location information, facilitates use of data by applications, and routes the data to asset intelligence platform 5802. Before the initialization the application checks for validation of license, version, asset type and device registration (¶161 and ¶347).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston et al. (hereinafter Puleston) and in view of US Patent Application Publication No. 2017/0041231 to Seed et al. (hereinafter Seed).

Claim 6, Puleston (¶11) an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, a method for a network architecture for an IoT device and it further includes:
pursuant to notifying the network management server of a license assignment to a syslog application, the syslog application consuming the environmental data and the location information from the network device and forwarding the environmental data and the location information to the syslog server; Puleston discloses (¶54) that information hub 5864 acts as a software management layer and manages licensing information, application settings, collects environmental data and the location information, facilitates use of data by applications, and routes the data to asset intelligence platform 5802. Before the initialization the application checks for validation of license, version, asset type and device registration (¶161 and ¶347).
Puleston does not explicitly disclose wherein the network device receives an OpenFlow configuration from the network management server. However, in an analogous art, Seed teaches: 
wherein the network device receives an OpenFlow configuration from the network management server; Seed teaches (¶145-¶148) OpenFlow capable switches and routers that interconnects with an IoT device, gateway, server and backend application for the collection and transport of network data using the network management protocols such as OpenFlow.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine pursuant to notifying the network management server of a license assignment to a syslog application, the syslog application consuming the environmental data and the location information from the network device and forwarding the environmental data and the location information to the syslog server, as disclosed by Puleston, and wherein the network device receives an OpenFlow configuration from the network management server, as taught by Seed, for the purpose of implementing methods, 

Claim 7, Puleston in view of Seed discloses all the elements of claim 6. Further, they discloses:
establishing an OpenFlow connection with an OpenFlow controller operatively connected to the syslog application through which the environmental data and the location information pass; Seed teaches (¶145) specifications of an OpenFlow controller that uses service layer connection manager function to communicate with a underlying network connection manager implemented on an OpenFlow capable Switch or Router. Seed teaches (Fig. 11) a System 150 that includes IoT servers, IoT gateways and devices interconnected to one another through wireless network and E2E communications between sensors and the applications. The M2M service layer, running across the devices, gateways, and other servers of the system, supports functions such as, data collection from environmental sensors such as accelerometer (¶168), device management and location tracking, and provides these functions as services to the M2M applications (¶157).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston et al. (hereinafter Puleston) and in view of US Patent Application Publication No. 2017/0272316 to Johnson et al. (hereinafter Johnson).

Claim 8, Puleston discloses (¶18) an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations. Puleston does not explicitly disclose obtaining an Internet Protocol (IP) address of the network management server from a dynamic host configuration protocol server upon initial bootup, and downloading a network 
obtaining an Internet Protocol (IP) address of the network management server from a dynamic host configuration protocol server upon initial bootup, and downloading a network configuration; Johnson teaches that DHCP is an automatic configuration protocol for IP networks and when a new device connects to a network, the DHCP server assigns an IP address to the client (¶191) and the initial configurations are also provided when a new device is powered on (¶298, ¶305).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations, as disclosed by Puleston, and obtaining an Internet Protocol (IP) address of the network management server from a dynamic host configuration protocol server upon initial bootup, and downloading a network configuration, as taught by Johnson, for the purpose of automatically detecting any un-configured device on the network, configuring the device, and linking it to an account associated with the service (¶299).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston et al. (hereinafter Puleston) and in view of US Patent Application Publication No. 2017/0118187 to EL Khoury et al. (hereinafter Khoury).

Claim 9, Puleston discloses (¶18) an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations. Puleston does not 
generating one or more event handlers in response to a failure event during the mutual authentication performed between the network device and the network management system; Khoury teaches (Figs. 2, 7 and ¶30) the hub 104 communicates with large number of network-connected things 106 and executes spoofing protection protocol for verifying a message received over a network from a network-connected thing that includes ID and credentials and this may be matched to the stored ID/credentials to identify a spoofed thing 110 illicitly representing the network-connected thing 106. The message handler raises an alarm and initiates analysis or corrective action for failed authentication (¶61).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations, as disclosed by Puleston, and generating one or more event handlers in response to a failure event during the mutual authentication performed between the network device and the network management system, as taught by Khoury, for the purpose of implementing inexpensive, reliable, scalable, and customizable protection against spoofing attacks, without requiring specialized or advanced hardware and associated cryptographic techniques, and leveraging native/existing functionalities and capabilities of the network-connected thing (¶38). 

Claim 11, do not teach or further define over the limitations in claim 9. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston et al. (hereinafter Puleston) and in view of US Patent Application Publication No. 2018/0123888 to Andrews.

Claim 14, Puleston discloses all the elements of claim 10. Further, Puleston discloses:
wherein the collection and transmission of the environmental data occurs; Puleston discloses (¶54) an information hub 5864 that receives environmental data and the location information from various devices and provides a connection to route data to the network management server (i.e. asset intelligence platform 5802) and facilitates the use of data by applications.
Puleston does not explicitly disclose using a REST application programming interface (API) and simple network management protocol (SNMP) daemon. However, in an analogous art, Andrews teaches:
 using a REST application programming interface (API) and simple network management protocol (SNMP) daemon; Andrews teaches (¶48) that users add devices to database and the system collects information that identifies the devices using the IP address, management, session or control protocol, such as Telnet, SSH, SNMP, HTTP, Python, Rest API, and OpenFlow. The resources can be abstracted and controlled, and automated via rest API call (¶84).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the collection and transmission of the environmental data, as disclosed by Puleston, using a REST application programming interface (API) and simple network management protocol (SNMP) daemon, as taught by Andrews, for the purpose of implementing a method comprising collecting information on one or more network devices, where each of the one or more network devices have one or more attributes, storing the collected information in a database, mapping the stored information to abstracted values, wherein the abstracted values comprise one or more abstracted device types and one or more abstracted .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston et al. (hereinafter Puleston) and in view of US Patent Application Publication No. 2017/0063566 to Seminario et al. (hereinafter Seminario).

Claim 20, Puleston discloses all the elements of claim 19. Further, Puleston discloses:
the environmental data messages pass on to the network management server; Puleston discloses (¶54) that information hub 5864 acts as a software management layer and manages licensing information, application settings, collects environmental data and the location information, facilitates use of data by applications, and routes the data to asset intelligence platform.
Puleston does not explicitly disclose wherein the syslog application is operatively connected to one of a syslog server external to the sensory network or a syslog server instance in the network management server. However, in an analogous art, Seminario teaches:
wherein the syslog application is operatively connected to one of a syslog server external to the sensory network or a syslog server instance in the network management server; Seminario teaches (¶196) that the electronic devices sends event messages to an operatively connected external logging server e.g., a syslog server (Fig. 23).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the environmental data messages pass on to the network management server, as disclosed by Puleston, and wherein the syslog application is operatively connected to one of a syslog server external to the sensory network or a syslog server instance in the network management server, as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner - Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456